Case 2:17-cv-00746-JRG-RSP Document 52 Filed 07/02/19 Page 1 of 2 PageID #: 894



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   MARSHALL DIVISION

  UNILOC USA, INC. and                               Civil Action No. 2:17-cv-00746-JRG-RSP
  UNILOC LUXEMBOURG, S.A.,

          Plaintiffs,

  v.

  HUAWEI DEVICE USA, INC. and
  HUAWEI DEVICE CO. LTD.,

          Defendants.


                        STIPULATION OF DISMISSAL WITH PREJUDICE


         Plaintiffs, Uniloc USA, Inc. and Uniloc Luxembourg, S.A. (together, “Uniloc”), and

 Defendants, Huawei Device USA, Inc. and Huawei Device Co. Ltd. (together, “Huawei”), have

 agreed to settle the above matter, and therefore stipulate, under Federal Rule of Civil Procedure

 41(a)(1)(A)(ii) to dismiss with prejudice all claims and counterclaims between the parties.

 Uniloc and Huawei shall each bear their own attorney fees, expenses, and costs. All other relief

 requested between the parties should be denied as moot.




 3239765.v1
Case 2:17-cv-00746-JRG-RSP Document 52 Filed 07/02/19 Page 2 of 2 PageID #: 895



 Date: July 2, 2019                                   Respectfully submitted,

/s/ Kevin Gannon                                   /s/ Jason W. Cook
Paul J. Hayes                                      Jason W. Cook
Kevin Gannon                                       Texas State Bar No. 24028537
Aaron S. Jacobs                                    Shaun W. Hassett
PRINCE LOBEL TYE LLP                               Texas State Bar No. 24074372
One International Place - Suite 3700               Kuan-Chieh Tu
Boston, MA 02110                                   Texas State Bar No. 24090443
Tel: 617-456-8000                                  McGuireWoods LLP
Email: phayes@princelobel.com                      2000 McKinney Avenue
Email: kgannon@princelobel.com                     Suite 1400
Email: ajacobs@princelobel.com                     Dallas, TX 75201
                                                   Telephone: (214) 932-6400
Edward R. Nelson III                               Facsimile: (214) 273-6499
ed@nelbum.com                                      jcook@mcguirewoods.com
Texas State Bar No. 00797142                       shassett@mcguirewoods.com
NELSON BUMGARDNER ALBRITTON P.C.                   gtu@mcguirewoods.com
3131 West 7th Street, Suite 300
Fort Worth, TX 76107                               Attorneys for Defendants
Tel: (817) 377-9111                                HUAWEI DEVICE USA, INC. AND
Fax: (817) 377-3485                                HUAWEI DEVICE CO., LTD.

Shawn Latchford
shawn@nbafirm.com
Texas State Bar No. 24066603
NELSON BUMGARDNER ALBRITTON P.C.
111 West Tyler Street
Longview, Texas 75601
Telephone: (903) 757-8449
Facsimile: (903) 758-7397

Attorneys for Plaintiffs

                                 CERTIFICATE OF SERVICE

          I certify that on July 2, 2019, a copy of this document was served upon all counsel
  of record via the Court’s CM/ECF system, in accordance with this Court’s Local Rules.


                                              /s/ Kevin Gannon
